Citation Nr: 0835808	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to May 
2000 and January 2003 to May 2004, with active duty training 
from January 1998 to May 1998.  
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The Board notes that the veteran subsequently 
moved to the jurisdiction of the Philadelphia RO.

In August 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The issues of service connection for the left knee, left hip 
and right hip are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran's right knee disability is not related to active 
service.

2.  The preponderance of the evidence indicates that the 
veteran's right shoulder disability is not related to active 
service.

3.  The preponderance of the evidence indicates that the 
veteran's low back
disability is not related to active service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a July 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in October 2006.  The claim was last readjudicated in June 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The veteran was an active 
participant in the claims process by providing written 
argument, lay evidence, and testimony.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Thus, any such error is 
harmless and does not prohibit consideration of the matter on 
the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. 
App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

The veteran claimed in her August 2007 Board hearing that her 
right shoulder has bothered her since duty in Germany during 
1999-2000 and that a right knee disability and a back 
disability were sustained on active duty due to the nature of 
the physical work she did as a military police officer. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board notes that there is no evidence in the 
veteran's service treatment records that she was treated for 
right knee, lower back, or right shoulder conditions.  In 
this regard, the Board observes that the veteran's April 2004 
separation examination indicates that she specifically denied 
having a painful shoulder; swollen or painful joints; 
impaired use of arms, legs, hands, or feet; recurrent back 
pain or any back problem; and knee trouble.  Additionally, 
the Board notes that the veteran's separation examination 
from April 2004 indicates that she did not suffer from any 
illness or injury while on active duty for which she did not 
receive medical attention.  The veteran's service treatment 
records also contain a report on functional capacity dated in 
March 2002 on which the veteran reports she has no functional 
impairment.  Additionally, during her August 2007 Board 
hearing, the veteran indicated that she did not receive 
treatment for any of her claimed conditions while in service.  
However, during later testimony, the veteran indicated that 
she did go to sick call for lower back pain while in Iraq and 
was treated with medication.  She also indicated this 
condition resolved within a few days.  However, the Board 
observes that in the veteran's June 2004 claim, she indicated 
she had never been treated for her lower back condition.    

The veteran has been afforded two VA examinations.  The first 
VA examination conducted in October 2004 indicates the 
veteran received diagnoses of bilateral patellofemoral 
syndrome, lumbosacral strain and impingement syndrome of the 
right shoulder.  

In the context of this October 2004 VA examination, the 
veteran claimed her right shoulder began to hurt while in 
Germany from 1999 until 2000 and that she saw a civilian 
doctor during that time.  The Board observes that there is no 
record of this treatment, nor did she provide release forms 
for such despite the VCAA notice provided.  The Board 
additionally notes that a private medical record dated in May 
2001 indicates that she had been experiencing right shoulder 
pain for approximately one and a half years; however, she 
indicated she had never had therapy, iced or taken ibuprofen 
for this condition before.     

A second VA examination dated in May 2008 indicates diagnoses 
of right knee strain, mildly active at the time of 
examination; right shoulder strain; and lumbar strain with a 
history of arthritis.  The examiner indicates that it is his 
opinion, based on review of the claims file and physical 
examination of the veteran, that the veteran's right knee 
condition, right shoulder condition and lower back condition 
were not caused by or related to active military service.  He 
based this opinion on there being no objective records of 
complaints or treatment for these conditions during service 
and the separation examination reflecting normal evaluations 
at discharge.  There is no competent medical opinion to the 
contrary.

The Board acknowledges the veteran's contentions that her 
right knee disability, lower back disability and right 
shoulder disability are related to service.  The Board 
observes, however, that she, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, for the reasons set forth above, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for a right knee disability, lower back 
disability, and right shoulder disability.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.


REMAND

The Board notes that the veteran's claims were remanded 
during November 2007 in order for an additional VA 
examination to be provided; indicating the etiology of the 
veteran's claimed conditions.  The VA examiner indicated in 
the context of the veteran's May 2008 VA examination that no 
current disabilities existed for the veteran's claimed left 
knee and bilateral hips.  However, the Board notes that the 
veteran's initial VA examination conducted during October 
2004 indicates that the veteran was diagnosed with 
patellofemoral syndrome bilaterally and tendinitis of the 
bilateral hips.  In this regard, it is now well settled that 
in order to be considered for service connection, a claimant 
must first have a disability.  See, e.g., Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  However, the 
Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), 
that so long as the veteran had a diagnosed disability during 
the pendency of the claim, service connection criteria 
requiring a current disability was satisfied.  Thus, the 
veteran's claims for which there was no etiology indicated by 
the examiner must be remanded for such opinion.  
Specifically, the examiner should be asked whether the 
diagnoses of patellofemoral syndrome and tendinitis of the 
hips provided in the October 2004 VA examination report are 
supported by objective findings at that time, or whether such 
diagnoses were inappropriate.  If the October 2004 diagnoses 
are valid, then the examiner should opine whether such 
disabilities were caused by service or otherwise related 
thereto. 

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file to the 
same examiner who conducted the May 2008 
examination report, if available, for 
opinions concerning the validity of the 
October 2004 diagnoses concerning the 
veteran's left knee and hips, and if valid, 
whether such conditions are related to 
service.  If that examiner is not 
available, then the file should be reviewed 
by another physician to provide the 
requisite opinions.  A rationale should be 
provided for any opinion expressed.

Specifically, the examiner should review 
the claims file and provide an opinion 
whether the diagnoses of patellofemoral 
syndrome and tendinitis of the hips 
provided in the October 2004 VA examination 
report are supported by objective findings 
to support such a diagnosis at that time, 
or whether such diagnoses were 
inappropriate.  If the October 2004 
diagnoses are valid, then the examiner 
should opine whether such disabilities were 
caused by service or otherwise related to 
service.  If the examiner determines that 
another physical examination is necessary, 
such should be authorized.

2.  Thereafter, re-adjudicate the claims 
for service connection for the left knee 
and bilateral hips.  If the claims remain 
denied, the veteran should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 



 Department of Veterans Affairs


